DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-10 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 6 (and 14), the claims state “receiving a scheduling request (SR) from a user equipment (UE); and transmitting an uplink grant irrelevant with the received SR to the UE, while the SR is pending, wherein an ongoing random access (RA) procedure triggered for the SR is terminated based on the transmitted uplink grant” which is not described in the specification to enable one skilled in the art to make and use the invention.  To begin, see Para [0038] of relevant prior art US 2013/0279443, which states there are two different and separate methods for requesting an uplink resource: (1) transmitting a scheduling request (Fig. 3) or making a request through a random access procedure (Fig. 4).  In this case, the claim has a limitation where the SR is already transmitted by the UE and received by the base station but there is also an ongoing RA procedure triggered for the SR (if the SR was successfully 

Claims 6-8 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.			Regarding claim 6 (and 14), the claim states “transmitting an uplink grant irrelevant with the received SR to the UE, while the SR is pending” which was not described in the original specification.  For example see Para [0054]: “while the random access procedure is ongoing, UL grant becomes available .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 (and 14), the claim has a limitation where the BS receives the scheduling request from the UE but there is also an ongoing RA procedure triggered for the SR as well, which is unclear.  The specification states the RA procedure is initiated if there is no valid PUCCH resource for transmitting the SR, Para [0053].  In the claim, the UE is able to transmit the SR and the BS receives it but there is also an ongoing RA procedure for that pending SR as well, which is confusing.  If the UE cannot transmit a SR due to no valid PUCCH resource to transmit the SR on, it will resort to using an RA procedure, however claim appears to claim the RA procedure is performed while also transmitting an SR.
Regarding claim 1 (and 9), the claim states: “identifying that a pending scheduling (SR) is cancelled, terminating an ongoing random access (RA) procedure triggered for the pending SR, based on the identification of the cancelled pending SR”.  Para [0053] of Applicant’s specification states there is no PUCCH resource configured for the pending SR and therefore initiates a RA procedure.  See US 2019/0166529: if there is a pending SR and no valid PUCCH resource for the SR, the UE will cancel the pending SR and initiate a RA procedure, Para [0057].  In summary, if the UE can’t transmit an SR, it will 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 2019/0182870, hereinafter Shih), in view of Ostergaard et al (US 2010/0284354, hereinafter Ostergaard) and in view of Turtinen et al (US 2020/0059959, hereinafter Turtinen).

Regarding claim 1, Shih discloses a method of performing communication in a wireless communication system, by a user equipment (UE), comprising: 					identifying whether an active uplink bandwidth part (UL BWP) or an active downlink bandwidth part (DL BWP) is switched at an initiation of the ongoing RA procedure (perform RA procedure on active DL and UL BWP, Para [0230] unless PRACH resource are un-configured then switch to initial UL and DL BWP, Para [0231-232]); and in case that the active UL BWP is switched from a first BWP to a second BWP at the initiation of the ongoing RA procedure, switching the active UL BWP to the first BWP based on the termination of the ongoing RA procedure, and in case that the active DL BWP is switched from a third BWP to a fourth BWP at the initiation of the ongoing RA procedure, switching the active DL BWP to the third BWP based on the termination of the ongoing RA procedure (DL BWP is paired with UL BWP, Para [0215], the UE can stop the ongoing RA procedure and switch to the active UL and DL BWP as indicated, Para [0233]);  				but does not disclose identifying that a pending scheduling request (SR) is cancelled.  Ostergaard discloses the UE can cancel the pending scheduling request when data that triggered the SR is included in a scheduled data transmission to be transmitted to the base station, Para [0137].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ostergaard in order to prevent sending unnecessary SR’s to the BS and cancel the SR trigger at appropriate times;							and does not disclose terminating an ongoing random access (RA) procedure triggered for the pending SR, based on the identification of the cancelled pending SR.  Turtinen discloses a pending scheduling request may be viewed as a pending RA procedure and canceling the pending SR can be seen as canceling the pending RA procedure, Para [0135]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Turtinen in order to improve latency of system and reduce power consumption by delaying transmission of RA procedure until it is needed.  
Regarding claims 2, 7, 10 and 15, Shih discloses the method/UE/BS of claim 1/6/9/14, wherein the first or second BWP is an initial BWP, and the third or fourth BWP is the initial BWP (switch to the initial DL and UL BWP, Para [0233]).
Regarding claims 5, 8, 13 and 16, Cirik discloses the method/UE/BS of claim 1/6/9/14, wherein the RA procedure is performed on a special cell (SpCell) (the serving cell can be a SpCell, Para [0215]). 
Regarding claim 6, Shih discloses a method of performing communication in a wireless communication system, by a base station, comprising: in case that the active UL BWP is switched from a first BWP to a second BWP at the initiation of the ongoing RA procedure, switching the active UL BWP to the first BWP based on the termination of the ongoing RA procedure, and in case that the active DL BWP is switched from a third BWP to a fourth BWP at the initiation of the ongoing RA procedure, switching the active DL BWP to the third BWP based on the termination of the ongoing RA procedure (DL BWP is paired with UL BWP, Para [0215], the UE can stop the ongoing RA procedure and switch to the active UL and DL BWP as indicated, Para [0233]);  				but does not disclose receiving a scheduling request (SR) from a user equipment (UE) nor transmitting an uplink grant irrelevant with the received SR to the UE, while the SR is pending.  Ostergaard discloses the base station receives a SR from a UE, Para [0007] and second pending SR is canceled when UL grant for first SR is received, Fig. 3;						and does not disclose wherein an ongoing random access (RA) procedure triggered for the SR is terminated based on the transmitted uplink grant.  Turtinen discloses a pending scheduling request may be viewed as a pending RA procedure and canceling the pending SR can be seen as canceling the pending RA procedure, Para [0135].
Regarding claim 9, Shih discloses a user equipment (UE, Fig. 2) of performing communication in a wireless communication system, the UE comprising: a transceiver (communication interface, Fig. 2); and a processor (processor, Fig. 2) coupled with the transceiver and configured to: identifying whether an active uplink bandwidth part (UL BWP) or an active downlink bandwidth part (DL BWP) is switched at an initiation of the ongoing RA procedure (perform RA procedure on active DL and UL BWP, Para [0230] unless PRACH resource are un-configured then switch to initial UL and DL BWP, Para [0231-232]); and in case that the active UL BWP is switched from a first BWP to a second BWP at the initiation of the ongoing RA procedure, switching the active UL BWP to the first BWP based on the termination of the ongoing RA procedure, and in case that the active DL BWP is switched from a third BWP to a fourth BWP at the initiation of the ongoing RA procedure, switching the active DL BWP to the third BWP based on the termination of the ongoing RA procedure (DL BWP is paired with UL BWP, Para [0215], the UE can stop the ongoing RA procedure and switch to the active UL and DL BWP as indicated, Para [0233]);  						but does not disclose identifying that a pending scheduling request (SR) is cancelled.  Ostergaard discloses the UE can cancel the pending scheduling request when data that triggered the SR is included in a scheduled data transmission to be transmitted to the base station, Para [0137].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ostergaard in order to prevent sending unnecessary SR’s to the BS and cancel the SR trigger at appropriate times;							and does not disclose terminating an ongoing random access (RA) procedure triggered for the pending SR, based on the identification of the cancelled pending SR.  Turtinen discloses a pending scheduling request may be viewed as a pending RA procedure and canceling the pending SR can be seen as canceling the pending RA procedure, Para [0135]
Regarding claim 14, Shih discloses a base station (Fig. 2) of performing communication in a wireless communication system, the base station, comprising: a transceiver (communication interface, Fig. 2); and a processor (processor, Fig. 2) coupled with the transceiver in case that the active UL BWP is switched from a first BWP to a second BWP at the initiation of the ongoing RA procedure, switching the active UL BWP to the first BWP based on the termination of the ongoing RA procedure, and in case that the active DL BWP is switched from a third BWP to a fourth BWP at the initiation of the ongoing RA procedure, switching the active DL BWP to the third BWP based on the termination of the ongoing RA procedure (DL BWP is paired with UL BWP, Para [0215], the UE can stop the ongoing RA procedure and switch to the active UL and DL BWP as indicated, Para [0233]);  											but does not disclose receiving a scheduling request (SR) from a user equipment (UE) nor transmitting an uplink grant irrelevant with the received SR to the UE, while the SR is pending.  Ostergaard discloses the base station receives a SR from a UE, Para [0007] and second pending SR is canceled when UL grant for first SR is received, Fig. 3;						and does not disclose wherein an ongoing random access (RA) procedure triggered for the SR is terminated based on the transmitted uplink grant.  Turtinen discloses a pending scheduling request may be viewed as a pending RA procedure and canceling the pending SR can be seen as canceling the pending RA procedure, Para [0135].

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Ostergaard, in view of Turtinen and in view of Lee et al (US 2015/0264655, hereinafter Lee).

Regarding claim 17, Shih discloses the base station of claim 16, but not where the SpCell comprises a primary cell (PCell) of a master cell group (MCG).  Lee discloses Spcell can refer to a Pcell of the MCG, Para [0083].
Regarding claim 18, Shih discloses the base station of claim 16, but not where the SpCell comprises a primary serving cell (PSCell) of a secondary cell group (SCG).  Lee discloses Spcell can refer to a Pcell of the SCG, Para [0083].

Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive.  Applicant amends the limitation in the claim and argues the references do not disclose the amended limitations.  In response, the amendments have multiple 112 issues.  The language and wording of the claim is confusing in regards to the pending SR and the ongoing RA procedure.  As seen in Fig. 3 and Fig. 4 of US 2013/0279443, the SR request and the RA procedure are two different and separate methods for requesting uplink resource.  Also see Para [0087] of US 2015/0124728, which states if the UE has no PUCCH resources configured for sending SRs it will trigger a RA procedure or if the UE has a sent a number of SRs without emptying the UL buffer or transmitting a BSR it will cancel all pending SRs and perform a RA procedure.  The claims confusingly ties the SR and RA procedure together resulting in multiple 112 issues.  The best the Examiner can understand is that the UE will want to transmit an SR but can’t because there is no valid PUCCH resource to transmit the SR.  Instead of transmitting the SR, the UE will initiate a RA procedure and the RA procedure can be terminated if the UE receives an UL grant, which is not an UL grant received in the random access response.       						Applicant argues the Cirik reference does not disclose the BWP switching limitations.  In response, argument is moot in view of the new references being used in the current office action.  Further limitations are optional in the method claims.  For example, “in case the active UL BWP is switched…”, this is a condition of the BWP being switched which is optional in a method claim.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461